Exhibit 10.20
 
Maximum Guarantee Contract
No. 2010 Nan Zui Gao Bao Zi No. YD10-001
Between
Guarantor: Zhan Youdai
Name of Certificate: ID card  No:352128196909072016
Address: No 6, Shuinan Industry Road, Songxi County, Nanping City, Fujian
Province Post Code: 353500
Mobile: 13809599699   Tel: 0599-2325688
and
Creditor: Bank of China Limited Nanping Branch
Legal Representative/Person-in-charge: Wang Heng  Authorized Signatory: Zhu
Mangui
Address: Bank of China Tower, 459 Middle Binjiang Road, Nanping  Post Code:
353000
Tel: 0599-8856381   Fax: 0599-8822091
In order to guarantee the performance of the debts under the Main Contract
referred to in Article 1 hereof, the Guarantor is willing to provide the
guarantee to the Creditor. Both parties enter into this Contract after
negotiation on the basis of equality. Unless otherwise provided herein, the
interpretation to the words and expressions herein shall be defined in
accordance with the Main Contract.
Article 1
Main Contract

The Main Contract of this Contract is:
The Domestic Commercial Invoice Discount Agreement (No. 2010 Nan Shang Tie Zi
No.YD10-001) between the Creditor and the Debtor Fujian Yada Group Co., Ltd.,
and the individual agreements which have been signed and will be signed on the
basis thereof, and amendments or supplements thereto, which are specified to be
the Main Contract guaranteed hereunder.
Article 2
Principal Creditor's Rights and the Effective Period

 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Unless otherwise provided by laws or agreed by the parties, the principal
creditor's rights actually occurred under the Main Contract during the following
period shall constitute the principal creditor's rights hereunder:
From the effective date of the Domestic Commercial Invoice Discount Agreement
referred to in Article 1 hereof to the expiration date of term of credit line
set forth in such Agreement and amendments or supplements thereto.
Article 3
Maximum Amount of the Guaranteed Creditor's Rights

3.1  
The maximum balance of the principal of the creditor's rights guaranteed
hereunder shall be:

Currency: RMB.
(In words) Say Renminbi Twenty Million Yuan Only.
(In figures) RMB 20,000,000.00 yuan.
3.2  
On the expiration date of the effective period of the principal creditor's
rights as defined in Article 2 hereof, if the debts defined as guaranteed
principal creditor's rights hereunder, the interests arising out of the
principal of such principal creditor's rights (including statutory interest,
agreed interest, compound interest, penalty interest), penalty, damages, costs
for realizing the creditor's rights (including but not limited to litigation
costs, attorney fees, notary fees, enforcement fees, etc.), the Creditor's
losses and all other payable expenses attributable to the default of the Debtor,
shall be deemed as guaranteed principal creditor’s rights, with the specific
amount to be determined at the time of settlement.

The sum of the amount of creditor's rights determined in accordance with the
preceding two paragraphs shall be the maximum amount of the creditor's rights
guaranteed hereunder.
Article 4
Guarantee

The guaranty hereunder shall be the first guarantee below:
1. The joint liability guaranty.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2. The general guaranty.
Article 5
Occurrence of Guarantee Liability

If the Debtor fails to make repayment to the Creditor on any date of regular
repayment or date of prepayment under the Main Contract as agreed upon, the
Creditor shall have the right to require the Guarantor to assume the guarantee
liability.
The date of regular repayment referred to in the preceding paragraph is the
principal repayment date and interest payment date set forth in the Main
Contract or the date on which the Debtor shall make any payments to the Creditor
pursuant to such contract. The date of prepayment referred to in the preceding
paragraph is the date of prepayment proposed by the Debtor and consented by the
Creditor, and the date of prepayment of the principal and interests of the
creditor's rights and/or any other amounts to be made by the Debtor as required
by the Creditor pursuant to the Contract, etc.
Surety or guarantee with other assets for the principal debts existing
simultaneously beyond the Contract, shall not affect any rights of the Creditor
hereunder and the exercise thereof, and the Guarantor shall not raise a plea
against the Creditor on this ground.
Article 6
Guarantee Period

The guarantee period hereunder shall be two years from the expiration date of
the effective period of the principal creditor's rights as defined in Article 2
hereof.
Within the guarantee period, the Creditor shall have the right to jointly or
severally require the Guarantor to assume the guarantee liability for all or
part of, multiple or single principal creditor's rights.
Article 7
Limitation of Action for the Guaranteed Debts

If the principal creditor's rights is not settled, in case of joint liability
guarantee, and if the Creditor requires the Guarantor to assume the guarantee
liability prior to the expiration date of the guarantee period as set forth in
Article 6 hereof, limitation of action for the guaranteed debts shall be
calculated and applicable from the date when the Creditor requires the Guarantor
to assume the guarantee liability.
In case of the general guarantee, if the Creditor brings a lawsuit against the
Debtor or applies for arbitration prior to the expiration date of the guarantee
period as set forth in Article 6 hereof, limitation of action for the guaranteed
debts shall be calculated and applicable from the effective date of the judgment
or arbitral award.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Article 8
Relationship between the Contract and the Main Contract

If the Main Contract includes the Credit Line Agreement/ General Agreement on
Credit Facility, extension of the term of facility amount/the period of business
cooperation therein shall be subject to written consent of the Guarantor.
Without Guarantor’s consent, the Guarantor shall assume the guarantee liability
only to the extent of the maximum amount of the guaranteed creditor's rights as
set forth in Article 3 hereof in respect of the principal creditor's rights
occurred within the original term of facility amount/business cooperation
period. The guarantee period shall remain the original period.
Changes in other contents or matters in the Agreement on Credit Line Agreement
/General Agreement on Credit Facility, single agreements thereunder or in single
Main Contract will not be subject to the consent of the Guarantor, the Guarantor
shall assume the guarantee liability for the amended Main Contract to the extent
of the maximum amount of the guaranteed creditor’s rights specified in Article 3
hereof.
The Creditor and the Guarantor may change the guaranteed maximum creditor’s
rights amount specified in Article 3 hereof after consultations.
Appointment of other branches of Bank of China Limited by the Creditor to
perform all or partial rights and obligations hereunder or assignment of the
principal creditor’s rights to the third party will not be subject to the
consent of the Guarantor, and the guarantee liability of the Guarantor will not
be released or exempted.
Article 9
Representations and Warrants

The Guarantor represents and warrants that:
(1)  
The Guarantor has full legal capacity for civil rights and conducts to enter
into and perform this Contract;

 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(2)  
The Guarantor fully understands the contents of the Main Contract, entry into
and performance of this Contract represent the true intent of the Guarantor, and
it has obtained legal and effective authorization according to the requirements
of its articles of association or other internal management documents.

(3)  
All documents and materials provided by the Guarantor to the Creditor are
accurate, true, complete and effective;

(4)  
The Guarantor accepts the supervision and examination by the Creditor on the
production and operation and financial position of the Guarantor, and will give
assistance and cooperation;

(5)  
The Guarantor does not conceal to the Creditor its material direct liabilities
or contingent liabilities as of the date of signing;

(6)  
Up to the conclusion of this contract, the Guarantor has no and not participated
in gambling, taking drugs or other illegal behaviors during guarantee.

(7)  
In case that any condition may affect financial status of the Guarantor or
his/her performance capability occurred, including but not limited to:
significant failure of investment, to be treated as Defendant or Respondent in
any litigation or arbitration, to suffer from attachment of certain property by
the court or other authorities, to bear significant direct liabilities or
contingent liabilities, to suffer from great changes to personal property
resulting from the change of marriage status or execution of any agreement
concerning family property, to suffer from great negative change to near
relatives and to plan to emigrate overseas, etc. The Guarantor shall notify
Creditor in written immediately.

Article 10
Events of Default and Settlement

1.  
Any of the following circumstances will constitute or be deemed as an event of
default by the Guarantor hereunder:

(1)  
failure to timely assume the guarantee liability stipulated in this Contract;

(2)  
false representations in this Contract or breach of its warrants made in this
Contract;

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(3)  
occurrence of the events described in Article 7 hereof which seriously affect
the Guarantor’s financial position and performance ability;

(4)  
There is any bad record of the Guarantor in individual credit database of the
People’s Bank of China or other social credit rating systems;

(5)  
breach of other provisions of this Contract on the rights and obligations of the
parties;

(6)  
events of default by the Guarantor under other contracts with the Creditor or
other branches of Bank of China.

(7)  
the Guarantor loses performance capacity fully or in partial, or be punished
criminal punishment legally above fixed-term imprisonment

2.  
In case of the events of default specified in the preceding paragraph, the
Creditor shall have the right to separately or simultaneously take the following
measures as the case may be:

(1)  
require the Guarantor to correct its breaches within the time limit specified;

(2)  
wholly or partially reduce, suspend or terminate the credit facility amount
granted to the Guarantor;

(3)  
wholly or partially suspend or terminate acceptance of the Guarantor’s business
application under other contracts; wholly or partially suspend or terminate
release and handling the unreleased loan, and unhandled other trading financing;

(4)  
declare the principal and interests of the Guarantor on the outstanding
loan/trading financing amounts under other contracts as well as other accounts
payable are wholly or partially due with immediate effect;

(5)  
terminate or cancel this Contract, wholly or partially terminate or cancel other
contracts between the Guarantor and the Creditor;

(6)  
require the Guarantor to indemnify for the losses of the Creditor arising from
its breach;

 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(7)  
deduct and withdraw money from the account of the Guarantor opened under
Creditor for discharge principal creditor’s debts only with notification sent
before or after. Any undue payment in such account shall be deemed as becoming
due in advance, and for the difference of currencies between the account and the
Creditor, it shall be converted based on list price of exchange available to the
Creditor while deducting and withdrawing such money.

(8)  
apply for departure of the Guarantor limited by relevant authority according to
national management rules on entry or exit;

(9)  
other measures as the Creditor considers necessary.

Article 11
Marriage and Property

Marriage status of the Guarantor while signing this contract: ■Married,
□Unmarried;
If the Guarantor has married,
1.  
Between the Guarantor and his/her spouse: ■no agreement or convention concerning
family property existed/ □has, and □not provide/□ provided;

2.  
For any breach of major contract guaranteed, the Guarantor and his/her spouse
are willing to undertake joint liabilities depending on the Guarantor’s personal
property and his/her family property according to the agreement.

Article 12
Authorization of Individual Credit Information

The Guarantor authorizes the Creditor to inquire his/her individual credit
information by means of the individual credit information database of the
People’s bank of China and submit such information to the individual credit
information database of the People’s bank of China and other social credit
rating system.
Article 13
Reservation of Rights

Failure by a party to exercise all or partial rights hereunder or to require the
other party to perform and assume all or partial obligations and
responsibilities will not constitute waiver by such party of such rights or
exemption from such obligations and responsibilities.
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
Any indulgence, extension or postponement in exercising the rights hereunder
granted by a party to the other party will not affect any rights it shall have
under this Contract and laws and regulations, nor be construed as waiver by it
of such rights.
Article 14
Amendment, Modification and Termination

Amendment or modification may be made to this Contract in writing by mutual
agreement of the parties, which shall constitute an integral part of this
Contract.
Unless otherwise provided by laws and regulations or agreed by the parties, this
Contract may not be terminated prior to completion of performance of their
rights and obligations hereunder.
Unless otherwise provided by laws and regulations or agreed by the parties,
legal validity of the remaining provisions will not be affected by the
invalidity of any provision of this Contract.
Article 15
Applicable Law and Dispute Resolution

This Contract shall be governed by the laws of the People’s Republic of China.
Any and all disputes and controversies arising from performance of this Contract
shall be settled by the parties through negotiation. In case no settlement can
be reached through negotiation, the parties agree to apply the dispute
resolution method as same as specified in the Main Contract.
During the period of settlement of disputes, if such disputes will not affect
the performance of the remaining provisions of this Contract, such provisions
shall continue to be performed.
Article 16
Expenses

Unless otherwise provided by laws or agreed by the parties, the expenses
(including attorney fee) incurred for conclusion, performance of this Contract
and dispute resolution shall be borne by the Guarantor.
Article 17
Miscellaneous

17.1  
The Guarantor shall not assign any rights and obligations hereunder to any third
party without the written consent of the Creditor.

 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
17.2  
If the Creditor must entrust other branches of Bank of China Limited to perform
the rights and obligations hereunder due to the business need, the Guarantor
hereby approves. Other branches of Bank of China Limited authorized by the
Creditor shall have the right to exercise all rights hereunder, and to lodge a
lawsuit or refer to the arbitration commission in respect of the disputes
hereunder.

17.3  
Unless otherwise stipulated, the mailing addresses specified by each Party
herein are the receiving addresses of correspondences. Both Parties promise, if
such addresses changed, to inform the other Party new receiving addresses in
written. All matters related to the performance of this contract shall be
informed each other by means of the latest contact methods recorded. In case of
using mails, the third day after sent by the Notify Party shall be presumed as
delivered to the Receiving Party.

Article 18
Effectiveness

This Contract shall become effective from the date when it is signed and sealed
by the legal representatives, persons-in-charge or authorized signatories of the
parties.
This Contract is executed in three copies, each party and the Debtor shall hold
one copy respectively, each of which shall have equal effect in law.


For and on behalf of the Guarantor
Zhan Youdai
Spouse: Zhou Liufeng
July 21, 2010


For and on behalf of the Creditor
Bank of China Limited Nanping Branch
By: Zhu Mangui
July 21, 2010
 
 
 
- 9 -

--------------------------------------------------------------------------------

 